Case 7:19-cr-00522-VB Document 2 Filed 01/25/19 Page 1of5

y ORIGINAL

Approved: LN [Ea

CHRISTOPHER D. BRUMWELL
Assistant United States Attorney

Before: THE HONORABLE PAUL EE. DAVISON
United States Magistrate Judge
Southern District of New York

SEALED COMPLAINT
UNITED STATES OF AMERICA
: Violation of
- WV. - . : 18 U.S.C. §§ 1344,
1709, and 2
ROBERT STEPHENS,
3 COUNTY OF OFFENSE:
Defendant. : ROCKLAND

ood gm V3

SOUTHERN DISTRICT OF NEW YORK, ss.:

HENRY PEREZ, being duly sworn, deposes and says that
he is a Special Agent with the United States Postal Service
(“USPS"), Office of the Inspector General (“USPS-OIG”), and
charges as follows:

COUNT ONE
{Bank Fraud)

1. From at least on or about September 14, 2018 up
to and including at least on or about October 25, 2018, in the
Southern District of New York and elsewhere, ROBERT STEPHENS,
the defendant, willfully and knowingly, did execute and attempt
to execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, to wit, STEPHENS deposited stolen
checks payable to others into STEPHENS’s bank account at a
financial institution without the payees’ consent.

(Title 18, United States Code, Sections 1344 and 2.)

 
Case 7:19-cr-00522-VB Document 2 Filed 01/25/19 Page 2 of 5

COUNT TWO
(Theft of Mail by a Postal Employee}

2. From at least on or about September 14 2018, up
to and including at least on or about October 23, 2018, in the
Southern District of New York and elsewhere, ROBERT STEPHENS,
the defendant, being a Postal Service employee, knowingly did
embezzle letters, postal cards, packages, bags, and mail, and
articles and things contained therein entrusted to him and which
came into his possession intended to be conveyed by mail, and
carried and delivered by a carrier, messenger, agent, and other
person employed in a department of the Postal Service, and
forwarded through and delivered from a post office and station
thereof established by authority of the Postmaster General or of
the Postal Service; and did steal, abstract, and remove from
such letters, packages, bags, and mail, articles and things
contained therein, to wit, STEPHENS, while working as an
employee for the Postal Service in Nanuet, New York, removed and
stole checks contained in letters he was responsible for
delivering.

(Title 18, United States Code, Sections 1709.)

The bases for my knowledge and for the foregoing charge
are, in part, as follows:

3. I am a Special Agent with the USPS-OIG and have
been so employed for approximately eight years. I have been
personally involved in the investigation of this matter. This
affidavit is based upon my observations and personal
participation in the investigation, my conversations with law-
enforcement officers and others, and my examination of reports
and records prepared by others. Because this affidavit is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents or the actions, statements, or conversations of others
are reported herein, they are reported in substance and in part,
except where otherwise indicated.

4. Based on my participation in this investigation
and my review of USPS records, I have learned that ROBERT
STEPHENS, the defendant, has been employed by USPS since
approximately 2016 as a City Carrier Assistant at the Post
Office in Nanuet, New York. As a City Carrier Assistant,
STEPHENS delivered and collected mail along multiple assigned
routes in Nanuet, New York.

 
Case 7:19-cr-00522-VB Document 2 Filed 01/25/19 Page 3 of 5

5. Based on my conversations with an employee of
Capital One Bank (the “Capital One Employee"), I learned that
ROBERT STEPHENS, the defendant, maintained a checking and
savings account at Capital One (the “Stephens Checking Account”
and “Stephens Savings Account,” respectively), and that several
checks made payable to individuals other than STEPHENS had been
deposited into the Stephens Checking Account and the Stephens
Savings Account.

6. Based on my review of records maintained by
Capital One Bank and my conversation with the Capital One
Employee, I have learned that:

a. On or about September 14, 2018, at
approximately 8:08 P.M.1, a check in the amount of $1,453.32 made
payable to an individual other than STEPHENS was deposited by
ATM into the Stephens Checking Account. The back of the check
is signed in the name of the payee, not STEPHENS. Also on or
about September 14, 2018, at approximately 8:08 P.M., a:Capital
One surveillance camera recorded an image of an individual
resembling ROBERT STEPHENS, the defendant, wearing a USPS cap at
a Capital One ATM in Brooklyn, New York.?

b. On or about OCctober 2, 2018, at
approximately 4:56 P.M., two checks in the amounts of $202.00
and $27.00 made payable to individuals other than STEPHENS were
deposited by ATM into the Stephens Checking Account. The back
of the check in the amount of $202.00 is signed in the name of
the payee, not STEPHENS. Also on or about October 2, 2018, at
approximately 4:56 P.M., a Capital One surveillance camera
recorded an image of an individual resembling STEPHENS at a
Capital One ATM in Brooklyn, New York.

c. On or about October 14, 2018; at
approximately 9:16 A.M., two checks in the amounts of $455.00
and $103.20 made payable to individuals other than STEPHENS were

 

1 The Capital One Records I reviewed list the times of this
deposit and the other deposits and withdrawals described in
paragraphs 6a-e as taking place one hour later than the times
set forth herein. The Capital One Employee informed me that
this is a record keeping error, and that the actual time of

. deposit or withdrawal for these transaction is an hour before
the time listed in the records. : ;

2 T am familiar with STEPHENS’s physical appearance because I
have personally met with STEPHENS.

3

 
Case 7:19-cr-00522-VB Document 2 Filed 01/25/19 Page 4of5

deposited by ATM into the Stephens Checking Account. The back
of these checks are signed in the name of the payees, not
STEPHENS. Also on or about October 14, 2018, at approximately
9:15 A.M., a Capital One surveillance camera recorded an image
of an individual resembling STEPHENS operating a USPS mail truck
at a drive-through Capital One ATM in Nanuet, New York.

d. On or about October 23, 2018, at
approximately 4:59 A.M., a check in the amount of $1,157.26 made
payable to an individual other than STEPHENS was deposited by
ATM into the Stephens Savings Account. The back of the check is
signed in the name of the payee, not STEPHENS. Also on or about
October 23, 2018, at approximately 4:59 A.M., a Capital One
surveillance camera recorded an image of an individual
resembling STEPHENS wearing a USPS uniform at a Capital One ATM
in Brooklyn, New York.

e. On or about October 24, 2018, at
approximately 9:26 A.M., a cash withdrawal in the amount of
$5,900 was made from the Stephens Checking Account, and a cash
withdrawal in the amount of $2,500 was made from the Stephens
Savings Account at a Capital One branch in Nanuet, New York.
Also on or about October 24, 2018, at approximately 9:27 A.M., a
Capital One surveillance camera recorded an image of an
individual resembling STEPHENS wearing a USPS uniform in front
of a Capital One branch in Nanuet, New York.

f. From on or about September 14, 2018 through
on or about October 25, 2018, at least approximately $22,810 in
checks not made payable to STEPHENS were deposited into the
Stephens Checking Account and the Stephens Savings Account.

7. On or about January 18, 2019, I met with the
Postmaster of the USPS Post Office in Nanuet, New York (the
“Wanuet Postmaster” and the “Nanuet Post Office”). I showed the

Nanuet Postmaster the images taken by Capital One surveillance
cameras on October 14, 2018 and October 24, 2018, and asked
whether he knew the individual depicted therein. The Nanuet
Postmaster identified the individual depicted in those images as
ROBERT STEPHENS, the defendant, and stated that STEPHENS worked
as a USPS employee at the Nanuet Post Office.

8. After speaking with the Nanuet Postmaster on or
about January 18, 2019, I met with ROBERT STEPHENS, the
defendant, at the Nanuet Post Office. After receiving Miranda
warnings, STEPHENS consented to an interview. During my

 
Case 7:19-cr-00522-VB Document 2 Filed 01/25/19 Page 5of5

interview with STEPHENS, he stated, in substance and in part,
the following:

a. STEPHENS admitted to stealing checks from
mail he was responsible for delivering, for approximately a year
or longer;

b. STEPHENS admitted to causing the signatures
on checks he stole from the mail to be forged, and admitted to
depositing such checks into accounts he had opened with several
banks, including Capital One;

c. STEPHENS admitted to withdrawing cash from
the accounts into which he had deposited stolen checks.

9, Based on my training, experience, and
participation in this investigation, I am aware that at the time
of the events described herein, the deposits of Capital One were
insured by the FDIC.

WHEREFORE, deponent respectfully requests that an arrest warrant
be issued for ROBERT STEPHENS, the defendant, and that he he
arrested and imprisoned or bailed, as the case may be.

A. y
li

HENRY PEREZ
Special Agent
USPS-OIG

Sworn to before me this
25th day of January, 2019

 

 

THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
